             Case 3:19-cv-00256-WHA Document 82 Filed 12/03/19 Page 1 of 2



1    Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9
                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
10

11   SIDNEY NAIMAN and DEBORAH                          ) Case No.
     SCHICK, individually and on behalf of all          )
12
     others similarly situated,                         )  3:19-cv-00256-JSC
13   Plaintiffs,                                        )
14
                                                        )
           vs.                                          ) NOTICE OF SETTLEMENT
15                                                      ) AS TO INDIVIDUAL CLAIMS
16   FREEDOM SOLAR SERVICES, INC,                       ) ONLY
     FREEDOM FOREVER, LLC and DOES 1                    )
17
     through 10, inclusive, and each of them,           )
18   Defendant.                                         )
19
           NOW COMES THE PLAINTIFFS by and through their attorney to
20
     respectfully notify this Honorable Court that this case has settled individually.
21
     Plaintiffs request that this Honorable Court vacate all pending hearing dates and
22
     allow sixty (60) days with which to file dispositive documentation. Dispositional
23
     documents will be forthcoming. This Court shall retain jurisdiction over this
24
     matter until fully resolved.
25
     Dated: December 3, 2019                 Law Offices of Todd M. Friedman, P.C.
26

27
                                                             By: s/ Adrian R. Bacon
28                                                                 Adrian R. Bacon



                                      Notice of Settlement
            Case 3:19-cv-00256-WHA Document 82 Filed 12/03/19 Page 2 of 2



1
                             CERTIFICATE OF SERVICE
2

3    Filed electronically on December 3, 2019, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on December 3, 2019, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Settlement
